J-S35011-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAMAU CRANKFIELD                           :
                                               :
                       Appellant               :   No. 412 MDA 2021

        Appeal from the Judgment of Sentence Entered February 4, 2021
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0002898-2018


BEFORE:      OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                                FILED MARCH 25, 2022

        Appellant, Kamau Cranfield, appeals from the judgment of sentence

entered on February 4, 2021 in the Criminal Division of the Court of Common

Pleas of Dauphin County, as made final by the order denying his timely

post-sentence motion entered on March 9, 2021.         We affirm.

        On or around May 21, 2018, Appellant and his co-defendant, Tekicia

Jones,1 (hereinafter “Ms. Jones”) were charged with:            (1) aggravated




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 At a separate trial court docket, Ms. Jones, on May 4, 2021, pleaded guilty
to one count of endangering the welfare of children, amended to a
misdemeanor of the first degree. She received a sentence of five years’
restrictive probation with the first six months to be served on electronic
monitoring and house arrest.
J-S35011-21



assault - victim less than 13 and defendant 18 or older;2 (2) simple assault;3

and (3) endangering the welfare of children – parent/guardian/other commits

offense (“EWOC”).4 At the conclusion of trial on October 26, 2020, a jury

found Appellant guilty of EWOC and not guilty of the remaining offenses.

Additionally, the jury found that Appellant engaged in a course of conduct that

created a substantial risk of death or serious bodily injury.        Accordingly,

Appellant’s EWOC conviction was graded as a second-degree felony.

Sentencing was deferred for completion of a pre-sentence investigation

report.

        On February 4, 2021, Appellant received a sentence of five to 10 years’

incarceration in a state correctional institution. In addition, the court ordered

Appellant to have no contact, direct or indirect, with the victim or the victim’s

family. Appellant filed a timely post-sentence motion, which the trial court

denied on March 9, 2021.          Thereafter, Appellant lodged a timely notice of

appeal on April 5, 2021. Pursuant to court order, Appellant filed a Pa.R.A.P.

1925(b) concise statement of errors complained of on appeal on April 24,

2021.




____________________________________________


2   18 Pa.C.S.A. § 2702(a)(9).

3   18 Pa.C.S.A. § 2701(a)(1).

4   18 Pa.C.S.A. § 4304(a)(1).

                                           -2-
J-S35011-21



      The trial court summarized the relevant evidence adduced at trial as

follows.

      On May 18, 2018, Debra Shepler (hereinafter “Ms. Shepler”) saw
      on the news that an eight (8) year old female child had run away
      from Melrose School in Harrisburg, Pennsylvania. Ms. Shepler
      watched the news at 12:00 p.m., 5:00 or 6:00 p.m., and again at
      11:00 p.m. before going to bed and was very concerned that the
      missing child had not been found. She did not recall if there was
      a photograph of the missing child shown on the news. She resides
      [along] Market Street in the Bellevue Park area [of Harrisburg,
      Pennsylvania], which is a straight shot to Berryhill Street where
      Melrose School is located.

      At approximately 3:45 a.m. on May 19, 2018, Ms. Shepler awoke
      and decided to watch television downstairs as her husband was
      out of town. While in the living room Ms. Shepler heard a noise
      coming from the kitchen and got up to see what caused it. When
      she walked into the kitchen, she noticed that the screen door was
      open and heard what she believed was scratching on the back
      door. She looked out of her window and saw the top of a child’s
      head; the child was cold, wet, and looked terrified. The child
      begged to come inside, promising not to cause any harm, but
      begged for Ms. Shepler not to call the police or anyone else. Ms.
      Shepler asked the child if she was the one who ran away from
      school, and the child responded she was not.

      Prior to letting the child inside, Ms. Shepler called 911. Once
      inside, Ms. Shepler asked the child why she had run away, and
      the child held out her hands and responded that “he hurt me.”
      Ms. Shepler did not notice anything apparent on the child’s hands.
      Before Ms. Shepler was able to get the child out of her wet clothes,
      Office John Rosinski (hereinafter “Officer Rosinski”) of the City of
      Harrisburg Police Department arrived at the back door. The child
      freaked out upon seeing Office Rosinski, ran into the bathroom
      and held the door shut. Ms. Shepler said that the child was
      hysterical - upset and terrified by the presence of a police officer.

      Officer Rosinski was working the overnight shift on May 19, 2018,
      when he was dispatched to [Ms. Shepler’s residence] at 4:35 a.m.
      for a report of a child knocking on a back door. At roll call before
      his shift, Officer Rosinski was informed that there was a missing

                                      -3-
J-S35011-21


     eight (8) year-old female child, D.J. ([born January, 2010]), who
     had run away from Melrose School, and was shown a photograph.
     Upon arriving at [Ms. Shepler’s] residence[, O]fficer Rosinski
     immediately went to the back door based on the information he
     had from dispatch. There was no one there. When he looked
     inside, he saw D.J. dart into the bathroom and close the door.
     Officer Rosinski knocked on the door and Ms. Shepler let him
     inside. Together, they tried to open the bathroom door, and after
     a little effort, Officer Rosinski was able to pull the door open and
     saw D.J. standing in the bathroom. He stated that the child
     appeared dirty, scared, and was only wearing a shirt and pants,
     no shoes. She was terrified and every time Officer Rosinski
     stepped toward her, she took a step back. Officer Rosinski then
     knelt on his knee to be on her eye level, which made her more
     comfortable. Officer Rosinski said he was there to help her and
     “[s]he immediately said, Please don’t take me home. … My
     parents hurt me. I don’t want to go home.” Officer Rosinski and
     Ms. Shepler covered D.J. up with blankets because she was
     shivering and cold.

     Once the ambulance arrived, D.J. was provided medical treatment
     for a mild case of hypothermia and taken to Harrisburg Hospital.
     While at the hospital, Officer Rosinski first noticed that the child
     had injuries and bruising to her legs. Based on his observations
     of the injuries, he called for a detective.

     Officer Erik Henry (hereinafter “Officer Henry”) of the City of
     Harrisburg Police Department was dispatched to Harrisburg
     Hospital to collect D.J.’s clothing, as well as take photographs of
     her injuries. He met the ambulance outside as D.J. was being
     transported to the emergency room and secured the clothing from
     the ambulance. He testified that the clothes were wet; therefore,
     he placed them in a secured drying locker at the police station.
     Once the clothing was dry, Officer Henry packaged the clothing
     and placed it into evidence. He testified that the child was wearing
     black pants that had a small break in the area of the right knee,
     but were otherwise intact. The black tights the child was wearing
     underneath her pants were also intact.

     Detective Ryan Fetzer (hereinafter “Detective Fetzer”) of the City
     of Harrisburg Police Department responded to Harrisburg Hospital
     around 9:30 a.m. on May 19, 2018. While there, he conducted a
     minimal fact interview of D.J. to determine whether a crime had


                                    -4-
J-S35011-21


       been committed.5 D.J. stated that she ran away from school
       because [Appellant] was going to come there, and she did not
       want to go home because she would be “whooped.” Based on her
       statements, Detective Fetzer felt it was necessary to have her
       undergo an emergency [CRC] interview. After the interview was
       completed, Detective Fetzer filed charges against [Appellant], as
       well as D.J.’s mother, [Tekicia] Jones.

       Amber Hess (hereinafter “Ms. Hess”) is a caseworker at Dauphin
       County Children and Youth Services (“DCCYS”) and was assigned
       to this case[.] Once assigned, Ms. Hess accompanied D.J. to the
       CRC for a medical appointment since an emergency CRC forensic
       interview had already been completed at the hospital. While at
       the medical appointment on May 22, 2018, Ms. Hess took
       photographs of D.J.’s injuries.

       Ms. Hess testified that D.J. had multiple injuries all over her body.
       D.J. said that she was hit with a belt on her upper arm; therefore,
       Ms. Hess took photographs of her upper arm showing a loop mark
       pattern and bruising. On her upper thigh, D.J. had multiple loop
       patterns, different scarring patterns, linear marks, and broken
       skin. On the back of her thigh, D.J. had linear patterns, loop
       patterns and broken skin. D.J. showed the injuries on her cheek
       to Ms. Hess; therefore, Ms. Hess took photographs of the area
       showing scarring, loop patterns and linear patterns on one side of
       her face. D.J. had broken skin and bruising on her shin, as well
       as marks on her collarbone. There were no injuries to D.J.’s
       buttocks.

       During the investigation, Ms. Hess was not provided an
       explanation for the scarring and bruising, nor did Ms. Jones
       indicate that the child suffered from any medical condition that
       would explain the injuries. Additionally, D.J. stated that she was
       hit with a spatula on her hand which caused it to bleed. D.J. also
       stated that she was hit by both Ms. Jones and [Appellant] with a
       spatula and a belt.

       Mary Twomey (hereinafter “Ms. Twomey”) is a nurse practitioner
       employed by UPMC Pinnacle and conducts medical evaluations of
       children at the CRC. On May 22, 2018, Ms. Twomey performed a
____________________________________________


5Detective Fetzer typically reserves longer interrogations for the Children’s
Resource Center (“CRC”).

                                           -5-
J-S35011-21


     medical evaluation of D.J. at the CRC. She first reviewed the
     emergency room records and noted D.J. was 4’7” tall and weighed
     sixty-eight (68) pounds, and that she had been treated for mild
     hypothermia. Overall, Ms. Twomey testified that D.J. had multiple
     pattern bruises and abrasions to the face, arms and legs. She
     testified that pattern bruises typically mimic the object that was
     used because when the object strikes the child, “the dermal
     capillaries rupture at the margins of the object used to strike the
     child.” Additionally, D.J. had broken skin around the pattern
     which indicates that she was struck with a force that was high
     impact and high velocity. Ms. Twomey testified that there were so
     many pattern injuries on D.J. that she did not see the value in
     attempting to count the number of them. D.J. had several annular
     bruises, two linear scars, and multiple loop marks on her arm.
     She also had a loop mark on her face, consistent with being struck
     in the face with a belt. D.J. had broken skin on her collarbone
     which suggested that she was struck at least three (3) separate
     and distinct times. Ms. Twomey testified that D.J. had multiple
     pattern injuries in the form of loop marks on her left lateral thigh
     that all blended together, which made it difficult to count the
     number of strikes. The injuries on D.J.’s thigh indicate that she
     was most likely not wearing any clothing when she was struck.
     Additionally, the back of D.J.s thigh had open wounds and
     numerous loop marks.

     In summary, Ms. Twomey testified that D.J. was “beaten in the
     front and back . . . high and low . . . those kinds of injuries are
     very seldom the result of accidental trauma.” Specifically, she
     testified that D.J.’s injuries were consistent with a history of child
     abuse and not corporal punishment. Ms. Twomey explained that
     corporal punishment is discipline inflicted over clothed buttocks
     with an open hand leaving behind no injuries or impairment.
     Conversely, abuse is any discipline that causes an injury to the
     child.

     In her expert opinion, D.J. would have suffered a lot of discomfort
     and significant pain, as well as an increased risk of infection from
     the open wounds. In addition to the physical pain, it would be
     degrading and demoralizing for D.J., an eight (8) year old girl, to
     be beaten without clothes on. None of the injuries were on D.J.’s
     buttocks - they were very close, but mostly in the thigh region.
     Ms. Twomey was not provided with any medical explanation for
     the injuries.


                                     -6-
J-S35011-21


     At trial, D.J. testified via a two-way video conference system
     (Windstream). Prior to May 18, 2018, D.J. resided with her
     mother, brother, [Appellant] (mother’s boyfriend), and
     occasionally [Appellant’s] son. She testified that [Appellant] had
     resided with her for about two (2) to three (3) years. However,
     D.J. did not consider him a stepfather because he was not nice.

     On the morning of May 18, 2018, D.J. packed extra clothes in her
     backpack before going to school because she was tired of living at
     her home and she wanted to run away. During class, a teacher
     asked D.J. for her homework, and when D.J. said ‘no’, the teacher
     opened her backpack and saw the extra clothes inside. D.J. tried
     to explain that she brought the extra clothes because she had
     urinated on herself, but that was a lie and she just wanted to run
     away. The teacher then said they were going to call home about
     the extra clothes and that is when D.J. ran out of the class and
     subsequently the school.

     D.J. testified that she heard police looking for someone, but was
     afraid to come out because she did not know how to protect
     herself from [Appellant] and was afraid the police would send her
     back to him. She further testified that [Appellant] and Ms. Jones
     hit her with a spatula, punched her in the face, made her pull
     down her pants and then they spanked her, made her stand in a
     corner for hours and made her sleep on the floor. She explained
     that [Appellant] primarily hit her, but that Ms. Jones agreed with
     it and would sometimes hit her as well. D.J. said Ms. Jones would
     use a belt and hit her on top of her clothes on her buttocks. On
     the other hand, [Appellant] made her pull down her pants and
     would hit her with a belt, used a spatula to hit her on the hand,
     and punched her in the face.

     The beatings made D.J. hurt all over, especially her legs. She
     testified that the marks on her legs were caused by [Appellant]
     beating her. Although Ms. Jones also hit her on her thighs with a
     belt, she said that no marks were left. D.J. testified that
     [Appellant] used a belt on her body numerous times and she
     believed [Appellant] was trying to kill her. [Appellant] did not stop
     beating her even when she cried.

     Before running away from school on May 18, 2018, D.J. had been
     in trouble a few times for stealing money. She testified that she
     stole the money so that she could leave the state with Ms. Jones
     and her brother, and get away from [Appellant].

                                     -7-
J-S35011-21



      Both [Appellant] and Ms. Jones testified at the trial on
      [Appellant’s] behalf. Ms. Jones and [Appellant] both admitted that
      they were in a relationship, but denied that they lived together[.]
      Ms. Jones testified that [Appellant] would only be in the home a
      few times a week and stayed over one (1) or two (2) nights.
      [Appellant] occasionally watched D.J. while Ms. Jones was
      working, but he did not have her permission to physically
      discipline D.J. when she was not around.

      Ms. Jones testified that on May 18, 2018, she received a phone
      call from Melrose School that D.J. had been caught stealing again.
      She explained that D.J. had several issues at school – she stole
      snacks from other students and money from teachers. However,
      she never informed police about any of these issues with D.J. at
      school as an explanation for why she may have run away.

      Ms. Jones explained that she had a system for disciplining her
      children, including D.J., such as taking stuff away, completing a
      writing assignment, standing against the wall, and finally physical
      discipline with a belt. She admitted that both she and [Appellant]
      would “correct” D.J.’s behavior by hitting her with a belt.
      However, she denied that D.J. was ever disciplined with a spatula
      or an open or closed hand. [Appellant] also denied that he
      disciplined D.J. by punching her in the face. He did admit to
      physically discipling D.J. with a belt on two (2) or three (3)
      occasions, and that Ms. Jones was present each time.

      [Appellant] explained that he and Ms. Jones took “plenty of steps”
      to avoid using physical discipline on D.J. He further explained that
      the physical discipline was used only to “correct” D.J.’s repeated
      bad behaviors of lying and stealing. [Appellant] admitted that
      using a belt on D.J. was his personal solution to her repeated bad
      behaviors. He further admitted that he used a belt on the back of
      D.J.’s legs, but denied that it was on exposed skin.

      Both Ms. Jones and [Appellant] denied seeing any welts or scars
      on D.J.’s legs after they physically disciplined her. Ms. Jones
      explained that D.J. had scratches and marks from playing, falling
      out of a tree, falling off her bike, or from eczema. Additionally,
      both Ms. Jones and [Appellant] asserted that D.J. lied during the
      trial testimony, as well as in the CRC recorded interview.

Trial Court Opinion, 7/1/21, at 3-12.

                                     -8-
J-S35011-21



      In his brief, Appellant raises the following questions for our review.

      1. [Whether t]he trial court abused its discretion, erred and
         infringed [upon Appellant’s] constitutional rights in failing to
         find the evidence presented by the Commonwealth, and viewed
         in the light most favorable to the Commonwealth, [] insufficient
         to prove [Appellant’s guilt] beyond a reasonable doubt [where]
         the evidence presented failed to establish that [Appellant]
         committed [EWOC since the evidence only showed that
         Appellant took disciplinary action against the victim?]

      2. [Whether t]he trial court abused its discretion, erred and
         infringed [upon Appellant’s] constitutional rights in denying
         [Appellant’s] post-sentence [] request for a new trial based
         upon the weight of the evidence where the jury’s verdict is so
         contrary [to] the weight of the evidence so as to shock one’s
         sense of justice [since t]he evidence failed to establish
         [Appellant] endangered the welfare of the child where the jury
         acquitted [Appellant] on the assault charges[?]

      3. [Whether t]he trial court abused its discretion, erred and
         infringed [upon Appellant’s] constitutional rights guaranteed
         under the United States Constitution and Pennsylvania State
         Constitution in conducting a competency evaluation of the
         minor complainant in front of the jury[?]

      4. [Whether t]he trial court abused its discretion, erred and
         infringed [upon Appellant’s] constitutional rights guaranteed
         under the United States Constitution and the Pennsylvania
         State Constitution where the Commonwealth was allowed to
         introduce testimony from the affiant that [Appellant] had
         indicated he was going to come to the police station to give a
         statement and then failed to appear[?]

Appellant’s Brief at 4 (renumbered).

      In his first issue, Appellant claims the Commonwealth failed to introduce

sufficient evidence to establish that he knowingly endangered the victim. This

claim fails.

      The trial court offered the following analysis of this claim.



                                       -9-
J-S35011-21


     The standard for review of a claim of lack of sufficiency is well
     settled in Pennsylvania:

       [W]hether, viewing all evidence admitted at trial, together
       with all reasonable inferences therefrom, in the light most
       favorable to the Commonwealth, the trier of fact could have
       found that each element of the offense charged was
       supported by evidence and inferences sufficient in law to
       prove guilt beyond a reasonable doubt.

     Commonwealth v. Yanoff, 690 A.2d 260, 263 (Pa. Super.
     1997). In applying this test, the entire record must be considered,
     and “the trier of fact, in passing upon the credibility of witnesses
     and the weight of the evidence produced, is free to believe all,
     part, or none of the evidence presented.” Id. Mere conflict in the
     testimony or the fact that a judge on the same facts would have
     arrived at a different conclusion does not warrant a new trial.
     Commonwealth v. Widmer, 744 A.2d 745, 752 (Pa. 2000).
     Furthermore, the Commonwealth may sustain its burden by
     means of wholly circumstantial evidence. Commonwealth v.
     Hopkins, 67 A.3d 817, 820 (2013).

     Appellant asserts that the Commonwealth failed to present
     sufficient evidence to prove beyond a reasonable doubt that he
     committed the crime of endangering the welfare of children.
     Specifically, he asserts that the Commonwealth failed to establish
     that he endangered the welfare of D.J.’s life as opposed to merely
     disciplining her.

     In Pennsylvania, “[a] parent, guardian or other person supervising
     the welfare of a child under 18 years of age, or a person that
     employs or supervises such a person, commits an offense if he
     knowingly endangers the welfare of the child by violating a duty
     of care, protection or support.” 18 Pa.C.S.A. § 4304(a)(1). The
     grading of the offense is a felony of the second degree “[i]f the
     actor’s conduct … created a substantial risk of death or serious
     bodily injury and was part of a course of conduct.” 18 Pa. C.S.A.
     § 4304(a)(b)(iv).

     The testimony and evidence adduced at trial, together with all
     reasonable inferences derived therefrom, is sufficient to sustain
     the conviction of endangering the welfare of a child. The victim
     testified that Appellant repeatedly struck her with a belt all over
     her body, and in some instances, on bare skin. She had so many


                                    - 10 -
J-S35011-21


      bruises on her body that both Ms. Twomey and Ms. Hess stated
      that there were too many to count. D.J. testified that she ran
      away from school because she wanted to get away from Appellant
      and was afraid that he would beat her again.

      Ms. Twomey testified she observed numerous bruises and
      abrasions on D.J.’s face, collarbone, thigh and back of her legs.
      She also observed several open wounds on the back of D.J.’s legs
      as well as numerous loop patterns all over her body. Ms. Twomey
      opined that the injuries were consistent with a history of abusive
      trauma, and more specifically, being repeatedly struck with a belt.
      The injuries she observed were consistent with child abuse.

      [Ms. Twomey] further testified that while corporal punishment is
      a legal form of discipline, it is typically done over a clothed
      buttocks with an open hand without leaving any injuries. In her
      opinion, D.J.’s injuries were not consistent with corporal
      punishment. Additionally, both Appellant and Ms. Jones admitted
      that they used a belt on D.J. as a form of discipline. They further
      admitted that they typically use the belt on the back of D.J.’s legs.
      However, they both denied that the “punishment” left marks on
      D.J.

      As the fact-finder, the jury had the benefit of hearing testimony
      from the victim, Appellant and Ms. Jones, as well as the ability to
      observe their respective demeanors. Additionally, the jury viewed
      photographs of the victim’s injuries approximately three (3) days
      after she was found. It is clear that the jury listened carefully and
      considered the evidence and applicable law in reaching their
      verdict. Accordingly, the evidence presented at trial, along with
      all reasonable inferences derived therefrom, is sufficient beyond a
      reasonable doubt to sustain a conviction of endangering the
      welfare of a child.

Trial Court Opinion, 7/1/21, at 12-14.

      We concur in the trial court’s assessment of Appellant’s sufficiency

challenge and deny relief for each of the reasons set forth by the trial court.

      In his second issue, Appellant claims that the jury’s verdict was against

the weight of the evidence since the evidence introduced at trial established


                                     - 11 -
J-S35011-21


a corporal punishment defense. Again, we reject this claim for the reasons

expressed by the trial court.

      In assessing Appellant’s weight of the evidence claim, the trial court

reasoned as follows.

      It is well-settled law that:

        A true weight of the evidence challenge ‘concedes that
        sufficient evidence exists to sustain the verdict’ but questions
        which evidence is to be believed. An appellate court may
        review the trial court’s decision to determine whether there
        was an abuse of discretion, but it may not substitute its
        judgment for that of the [trial] court. Indeed, an appellate
        court should not entertain challenges to the weight of the
        evidence since [the appellate court’s] examination is confined
        to the “cold record” [and it] may not reverse a verdict unless
        it is so contrary to the evidence as to shock one’s sense of
        justice.

      Commonwealth v. Galindas, 786 A.2d 1004, 1011 (Pa. 2001)
      (internal citations omitted). In reviewing the trial court’s denial
      of a motion for a new trial based upon a challenge to the weight
      of the evidence, the appellate court will give “the gravest
      consideration to the findings and reasons advanced by the trial
      judge.” Commonwealth v. Widmer, 744 A.2d 745, 753 (Pa.
      2000) (internal citations omitted).

      In the instant case, the weight of the evidence fully supports the
      jury’s findings. Both the victim and Appellant testified as to their
      version of events. As the fact-finder, the jury heard all of the
      testimony and viewed the photographs. Based on the testimony
      presented, the jury clearly believe that Appellant [did not engage]
      in corporal punishment, but rather engaged in a court of conduct
      of violently striking D.J. and creating a substantial risk of bodily
      injury. Therefore, th[e trial c]ourt did not error in denying
      Appellant’s post-sentence motion for a new trial based on a
      challenge to the weight of the evidence.

Trial Court Opinion, 7/1/21, at 14-15.




                                     - 12 -
J-S35011-21


       For the reasons expressed by the trial court, we agree that Appellant is

not entitled to a new trial because the verdict was against the weight of the

evidence.

       In his third issue, Appellant claims that the trial court abused its

discretion in conducting a competency evaluation of the minor complainant in

front of the jury and in declaring the complainant competent to testify, again

in the presence of the jury. Although our Supreme Court has adopted a per

se rule requiring the trial court to conduct competency inquiries outside the

hearing of the jury, see Commonwealth v. Washington, 722 A.2d 643, 647

(Pa. 1998), we agree with the trial court that, in this case, Appellant waived

this issue since it was not raised and preserved at trial.6 See Pa.R.A.P. 302(a).

Counsel for Appellant did not object when the Commonwealth explored the

minor victim’s competency in the presence of the jury. Counsel also did not

object when the court expressed its view that the minor victim was competent.

Lastly, counsel for Appellant agreed in front of the jury that that the victim

was competent to testify.          See N.T. Trial, 10/22/20, at 166.    Because

Appellant waived appellate review of this claim, it cannot serve as a basis for

relief on appeal.




____________________________________________


6 The statement of the case section of Appellant’s brief does not specify the
location within the record where Appellant preserved this claim. See Pa.R.A.P.
2117(c) (requiring statement of manner and location in record where issue
was raised and preserved).

                                          - 13 -
J-S35011-21


        In his final issue, Appellant claims the trial court violated his

constitutional right to remain silent by allowing the Commonwealth, in

response to Appellant’s testimony that he had a conversation with an

investigating detective, to introduce evidence showing that Appellant never

gave a formal statement. This issue also fails.

        Appellant’s final issue arose from the following developments at trial.

During direct examination, defense counsel asked Appellant whether he ever

spoke to an investigating detective regarding this matter.        See N.T. Trial,

10/26/20, at 375.         Appellant answered, “Yeah, we had a conversation

together.” Id. A sidebar discussion between counsel for the parties and the

trial court ensued.7      During this discussion, defense counsel offered that

Appellant’s statement was correct since there was a conversation during which

the investigating detective asked Appellant to come to the police station. The

Commonwealth, however, argued that Appellant’s testimony created an

inference of cooperation. The trial court then presented a stipulation to the

jury, explaining that Appellant participated in a conversation with an

investigating detective in which he agreed to come to the police department.

The stipulation further explained, however, that Appellant did not appear for

that appointment. The court also advised the jury that no adverse inference

could be drawn from Appellant’s election to engage in no further discussions



____________________________________________


7   A transcript of the sidebar discussion is not included in the record.

                                          - 14 -
J-S35011-21


with the police. In its closing argument, the Commonwealth stated to the jury

that, while Appellant spoke to an investigating detective, that conversation

included only Appellant’s agreement to come down to the police department.

        On appeal, Appellant maintains that rebuttal testimony offered by the

Commonwealth, as well as the prosecutor’s closing arguments to the jury,

violated his right to remain silent. Appellant asserts that his testimony, to the

effect that “he had a conversation with an investigating detective,” did not

create an inference that he gave a formal statement to officers. Appellant

also asserts that, despite the cautionary instruction issued by the trial court,

the prejudicial effect of the stipulation presented to the jury far outweighed

the probative value it offered to the Commonwealth. Lastly, Appellant claims

that the Commonwealth, in its closing argument, impermissibly made a

negative reference to his choice not to make a formal statement to the police.

These contentions merit no relief.

        Our Supreme Court summarized the principles relevant to Appellant’s

claim as follows.

        In its seminal decision in Griffin v. California, 380 U.S. 609
        (1965), the [United States Supreme] Court held that where [a]
        defendant does not testify at trial, the Fifth Amendment precludes
        the government from using [the] defendant's post-arrest silence
        as substantive evidence of consciousness of guilt. Following
        Griffin, in Doyle v. Ohio, 426 U.S. 610 (1976), the Court invoked
        the Due Process Clause of the Fourteenth Amendment to extend
        the prohibition against [prosecutorial] use of post-Miranda8
        silence, to impeachment. . . . However, the [United States]
____________________________________________


8   Miranda v. Arizona, 384 U.S. 436 (1966).

                                          - 15 -
J-S35011-21


      Supreme Court also has determined that neither the Fifth
      Amendment nor due process forecloses prosecution use of a
      defendant's pre-arrest, pre-Miranda silence for purposes of
      impeachment where the defendant elects to testify at trial. See
      Jenkins v. Anderson, 447 U.S. 231, 238 (1980)[.]

      More directly pertinent to the present case, the United States
      Supreme Court also has recognized that a defendant's silence may
      bear relevance to, and be admissible to establish, other issues
      arising in a criminal proceeding. For example, in United States
      v. Robinson, 485 U.S. 25 (1988), the Court ruled there is no Fifth
      Amendment proscription precluding the raising of silence in fair
      response to defense argumentation. . . . The [Robinson]Court
      recognized Griffin's proscription against a prosecutor, on his own
      initiative, inviting the jury to draw an adverse inference from
      silence, but distinguished Griffin as follows:

           It is one thing to hold, as we did in Griffin, that the
           prosecutor may not treat a defendant's exercise of his right
           to remain silent at trial as substantive evidence of guilt; it is
           quite another to urge, as defendant does here, that the same
           reasoning would prohibit the prosecutor from fairly
           responding to an argument of the defendant by adverting to
           that silence. There may be some “cost” to the defendant in
           having remained silent in each situation, but we decline to
           expand Griffin to preclude a fair response by the prosecutor
           in situations such as the present one.

Commonwealth v. DiNicola, 866 A.2d 329, 334-336 (Pa. 2005), citing

Robinson, 485 U.S. at 33–34. “For purposes of fair response, admissibility

is presently subject primarily to the trial court's assessment of probative value

versus prejudicial effect on appropriate objection, as is the case with all other

evidence adduced at trial.” DiNicola, 866 A.2d at 336, citing Pa.R.E. 403.

      In its Rule 1925(a) opinion, the trial court rejected Appellant’s claim,

stating:

       Finally, Appellant asserts that this Court abused its discretion by
       allowing the Commonwealth to introduce testimony from the

                                        - 16 -
J-S35011-21


       affiant that Appellant indicated he would come to the police
       station to give a statement and then failed to appear. This issue
       is also waived as it was not raised and preserved during the trial
       or in a post-sentence motion. Pa.R.A.P. 302(a). In fact, this
       Court is unable to find in the record where Appellant believes the
       affiant made a comment about him coming down to the police
       station. During his testimony, Appellant mentions that he spoke
       to Detective Fetzer, but does not indicate when or where. ([See
       N.T. Trial, 10/26/20, at 375]). Although there is a sidebar
       discussion regarding Appellant’s statement that he would come
       down to the police station and never appeared, there was no
       testimony adduced from the affiant on that issue. Therefore, this
       issue is appropriately deemed to be waived.

Trial Court Opinion, 7/1/21, at 17.

      Despite our own review of the certified record, we have been unable to

locate testimony from the investigating detective which addresses Appellant’s

failure to appear at the police station. As such, we agree with the trial court

that this aspect of Appellant’s claim cannot be the subject of appellate review.

Moreover, we conclude that, in the circumstances of this case, neither

testimony from a Commonwealth witness nor the closing argument offered by

the prosecutor violated Appellant’s right to remain silent.           Appellant

affirmatively testified before the jury that he had a “conversation” with an

investigating detective in this case but did not divulge the nature or subject

matter of that conversation to the fact-finder.    Absent elaboration, it was

within the trial court’s discretion to find that Appellant’s reference to a

“conversation” with investigating officers raised an inference of cooperation.

To provide context to Appellant’s ambiguous testimony and clarify the nature

of Appellant’s “conversation” for the jury, the prosecutor noted in closing that


                                      - 17 -
J-S35011-21


Appellant’s discussion with the investigating officer focused exclusively upon

Appellant’s agreement to come down to the police station, suggesting (by

omission) that the discussion did not involve the submission of a formal

statement.     The prosecutor’s closing comments thus clarified Appellant’s

affirmative testimony to the jury and did not invite the fact-finder to draw an

adverse inference from his silence. While there may have been some minimal

cost to Appellant,9 the prosecutor’s closing arguments constituted a fair

response to defense argumentation and not a violation of Appellant’s right to

remain silent.

       For each of the foregoing reasons, we conclude that Appellant is not

entitled to relief.     Accordingly, we shall affirm Appellant’s judgment of

sentence.


       Judgment of sentence affirmed.




____________________________________________


9  Although Appellant forwards an undeveloped claim asserting that the
prejudicial effect of the trial court’s stipulation far outweighed any probative
value for the Commonwealth, the trial court instructed the jury that Appellant
possessed the right to remain silent and that no adverse inference could be
drawn from his decision not to speak with the police. We presume that a jury
follows instructions given by the court. See Commonwealth v. O'Hannon,
732 A.2d 1193, 1196 (Pa. 1999) (“Absent evidence to the contrary, the jury
is presumed to have followed the trial court's instructions.”).

                                          - 18 -
J-S35011-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2022




                          - 19 -